DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I, Heater Species of Fig.3A, Thermostat arrangement Species of Fig.4A, Thermostat structure Species of Fig.4E, and Fixing device Species of Fig. 2B, in the reply filed on 03/24/2022 is acknowledged. Examiner concurs with Applicant that claims 6-9 read on the elected Group and Species.  However, Examiner submits that claim 14 does not read on the elected species of heater according to Fig.3A, as the claim requires “three or more resistor patterns”, which are not taught by the elected heater species.
Claims 2, 4, 5, and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/24/2022.

Specification
JUMBO CASE [Symbol font/0x2D] The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 9,372,463 to Shimura.

Shimura teaches:
(claim 1)	A heater (300, FIG.1) comprising: a base (105); a resistor pattern including a plurality of rows of resistors (H1, H2) extending in a longitudinal direction of the base, the plurality of rows of resistors being spaced away from each other in a short-side direction orthogonal to the longitudinal direction of the base (FIG.4A), being coupled in parallel (FIG.4C), and being configured to generate heat by energization; and a circuit breaker (112) disposed across the plurality of rows of resistors in the short-side direction and configured to cut off power supply to the resistor pattern when a temperature of any one of the plurality of rows of resistors reaches a high temperature threshold (col. 4 lines 22-46).
(claim 3)	The heater according to claim 1, further comprising a temperature detector (111) facing the resistor pattern and configured to detect a temperature of the resistor pattern (col. 4 lines 28-35).
(claim 6)	A heating device (100, FIG.1) comprising: a heating rotator (102) configured to contact the heater according to claim 1 and to be heated by the heater, and a pressure rotator (108), wherein the heating rotator and the pressure rotator contact each other to form a nip (N) through which a plurality of sheets (P) having a plurality of sizes passes, and wherein the circuit breaker (112) is disposed in a range corresponding to a minimum sheet width of the plurality of sheets (col. 4 lines 4-21, 41-44).
(claim 7)	The heating device according to claim 6, wherein the circuit breaker (112) faces a (top) side of the base (105) opposite the other (bottom) side of the base facing the heating rotator (102) (FIG.1).
(claim 8)	A heating device (100, FIG.1) comprising: a heating rotator (102) configured to contact the heater according to claim 3 and to be heated by the heater, and a pressure rotator (108) , wherein the heating rotator and the pressure rotator contact each other to form a nip (N) through which a plurality of sheets (P) having a plurality of sizes passes, wherein the circuit breaker (112) is disposed in a range corresponding to a minimum sheet width of the plurality of sheets, and wherein the temperature detector (111) faces a side of the base opposite the other side of the base facing the heating rotator (col. 4 lines 4-46).
(claim 9)	A heating device (FIG.1) comprising: a rotator (102) having a sleeve-shape and flexibility (i.e. endless belt, tubular film); the heater according to claim 1 configured to be slidable on an inner circumferential surface of the rotator; and a pressure rotator (108) configured to press the heater via the rotator and form a nip (N) between the rotator and the pressure rotator (col. 4 lines 4-21).
(claim 10)	A fixing device (fixing section 100) comprising the heating device according to claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLENE HEREDIA whose telephone number is (571)272-8393. The examiner can normally be reached M-F: 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571)272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arlene Heredia/Primary Examiner, Art Unit 2852